Citation Nr: 0329447	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  98-02 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for basal cell carcinoma 
(skin cancer), claimed as secondary to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which entitlement to service connection for 
skin cancer, based upon exposure to herbicides used in 
Vietnam, was denied.

The veteran provided oral testimony before a Decision Review 
Officer at the RO in April 1998, a transcript of which has 
been associated with the claims file.

The Board notes that the veteran has been service-connected 
for an abnormal glucose tolerance test, which has been in 
effect since September 1971.  In August 1994 he filed a claim 
seeking service connection for diabetes.  The RO determined 
that this was an attempt by the veteran to reopen a 
previously denied claim, and declined to reopen the claim on 
the basis that new and material evidence had not been 
submitted.  The veteran did not appeal that decision, and it 
became final.  In March 2001 he filed of claim for service 
connection for diabetes due to exposure to Agent Orange, 
which the RO denied by rating decision in February 2002.  The 
veteran filed a timely notice of disagreement (NOD) with that 
determination.

By rating decision in March 2002, the RO addressed the issue 
of clear and unmistakable error (CUE) in previous rating 
decisions regarding the issue of service connection for 
diabetes.  The RO found that CUE had been identified in 
rating decisions dated October 1971, May 1995, and February 
2002, which denied service connection for diabetes mellitus 
on both direct and presumptive bases.  As a result, the RO 
granted service connection for diabetes mellitus, with an 
effective date from the date on which benefits would have 
been payable if that decision had been made on the date of 
the earlier, reversed decision.  Thus, with regard to the 
veteran's NOD as to the February 2002 rating decision, based 
upon the foregoing it has become moot.  The veteran has not 
expressed disagreement with the March 2002 CUE rating 
decision, and that decision has become final.  

FINDINGS OF FACT

1.  The medical evidence of record reveals that the veteran 
has a current diagnosis of basal cell carcinoma (skin 
cancer).

2.  The veteran's diagnosed skin disorder is not among the 
diseases specified in the law and regulations for diseases 
associated with exposure to certain herbicide agents.  

3.  The service medical records do not show any diagnosis of 
basal cell carcinoma during service, and there is no evidence 
that the veteran was diagnosed with basal cell carcinoma 
within the first year after he separated from military 
service.

4.  There is no competent medical opinion which indicates 
that Agent Orange exposure was etiologically related to the 
development of the veteran's basal cell carcinoma.


CONCLUSION OF LAW

Basal cell carcinoma was not incurred in or aggravated by 
active military service, nor may it be presumed that this 
disorder was incurred as a result of exposure to Agent Orange 
or other herbicide during service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On the service enlistment examination in June 1967, no 
history of a skin disorder was reported.  Upon clinical 
evaluation, the veteran's skin was noted to be normal.  In 
August 1967, the veteran was seen with a rash on his body 
with pain, and blisters on his left foot, which were treated.  
On separation examination, in September 1971, no history of 
skin disability or complaints was noted.  On examination, the 
veteran's skin was clinically evaluated as normal.  

A private treatment record from September 1985 indicates that 
the veteran had had some skin tags on his neck, which had 
been bothering him.  There was no treatment or diagnosis 
rendered.  A private treatment record dated in April 1986 
shows the veteran underwent a general medical examination, 
and his skin was reported to be normal.  In September 1986, 
examination revealed his skin was normal except for a bruise 
of the left shoulder.

In April 1994 the veteran was seen at a private medical 
facility with complaints of a non-healing ulcer on the side 
of his nose for more than six months.  Subsequently, in May 
1994, he complained of a lesion on the left side of his nose 
with bleeding, scabs, and itching.  The clinical assessment 
was "rule out" basal cell carcinoma.  

A private pathology report dated in May 1994 shows left nose 
fragments were evaluated to rule out basal cell carcinoma.  
Upon evaluation, the diagnosis was basal cell carcinoma.

In April 1997 the veteran filed an informal claim of 
entitlement to service connection for skin cancer of the face 
and arms, claimed as due to exposure to Agent Orange.

At his personal hearing before a Decision Review Officer at 
the RO, the veteran testified that during active duty he 
never had any significant amount of employment outside in the 
sun.  He stated that the equipment on which he worked was 
always inside, in the shop or inside an aircraft hanger.  He 
reported that there had been no family history of cancer.  
Hearing Transcript (Tr.), p. 3.  He reported that he was 
first diagnosed with skin cancer in 1994.  He stated that he 
had noticed other occurrences of something that grew on his 
arms, identified as a precancerous condition, and that every 
so often he would have it burned off.  Tr., p. 4.  He stated 
that the doctor had told him that the condition was due to 
exposure which had happened a long time ago.  He stated that 
he had not questioned his doctor on the Agent Orange issue.  
Tr., p. 5.  
II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
statute redefined the obligations of VA with respect to the 
duty to assist claimants, and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which implicitly overruled Karnas).

The present claim was filed before the enactment of the VCAA, 
and remains pending before the Board.  After receiving the 
veteran's initial, informal claim in April 1997, the RO 
advised him by letter, also in April 1997, that he should 
submit additional evidence to support his claim.  In response 
he submitted private medical treatment records dated from May 
to November 1994.  


VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was notified, by means of the discussions in the 
October 1997 rating decision, the January 1998 statement of 
the case (SOC), and the July 1998 and January 2003 
supplemental statements of the case (SSOCs), of the 
applicable law and reasons for the denial of his claim.  He 
has been informed, therefore, of what the evidence needs to 
show in order for his claim to be granted.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (Board must identify documents 
in the file which establish compliance with the VCAA).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, all available service medical 
records have been obtained.  The RO also obtained the 
veteran's private treatment records.  The veteran indicated 
in an April 2003 letter to the Board that he had undergone a 
recent check-up at the VA clinic in Dallas, and suggested 
that such records be obtained.  The Board is of the opinion 
that acquisition of the recent treatment records to which the 
veteran refers would not aid in substantiating his claim for 
service connection.  

The CAVC has held that the requirements of the VCAA were met 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate the claim, and no 
additional assistance would aid in further developing the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, the VCAA does not apply.  Wensch v. Principi, 15 Vet 
App 362 (2001); Dela Cruz, supra; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").

Moreover, the Board notes that the VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
5103A(d) (West 2002).  The Board acknowledges that the 
veteran has not been given a VA examination to specifically 
determine whether there is a relationship between his 
military service and his claimed skin disorder.  In this 
regard, there are no service medical records showing a skin 
disorder on active duty, nor is there evidence, or even an 
allegation, of a skin cancer within one year after 
separation.  The veteran submitted private treatment reports 
from 1994, which showed a diagnosis of a skin disorder, but 
there was no medical evidence linking a skin disorder with 
active military service, including exposure to any herbicide 
agent.  Furthermore, the veteran's claimed skin disorder is 
not one listed under presumptive diseases associated with 
exposure to certain herbicide agents, at 38 C.F.R. 
§ 3.309(e).  Since the evidence currently of record does not 
link the claimed skin disorder to service and there is no 
reasonable possibility that an examination wouldl aid in 
substantiating the veteran's claim, there is no duty to 
assist the veteran by providing him with another medical 
examination.  See Wells v. Principi, 326 F.3d 1381 (Fed.Cir. 
2003).

Furthermore, in correspondence from the RO dated in March 
2001, and in the January 2003 SSOC, the veteran was advised 
of the provisions of the VCAA and of the new VA regulations 
issued pursuant thereto.  A March 2001 letter, citing the 
Quartuccio precedent, advised the veteran of what the 
evidence needs to show in order for his claim to be granted, 
what information or evidence was still needed, what had been 
done to help with his claim, and what the veteran could do to 
help with his claim.  He was also informed that VA would 
assist him by requesting records in the custody of military 
authorities or Federal agencies.  Therefore, VA has informed 
the veteran of the type of information and evidence necessary 
to substantiate his claim, and of who is responsible for 
producing evidence.  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative in this instance.  Here, 
the March 2001 letter did not impose a 30-day limit for the 
veteran to respond.  In fact, there was no response time 
indicated in the letter.  However, the notice advised the 
veteran that, if he did not have additional medical evidence 
to provide he could speed up the processing of his claim by 
signing and dating the bottom of the letter and returning it 
to the RO.  The veteran signed and dated the letter in April 
2001, indicating that he had no additional medical evidence 
to submit in support of his claim.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran, to the extent possible, in obtaining evidence 
pertaining to his claim, under both former law and the new 
VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for further 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The CAVC has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the CAVC has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The CAVC has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection for basal cell carcinoma

The veteran is seeking service connection for his skin 
cancer, and he essentially contends that it developed as 
result of exposure to herbicides in service.  He is not 
asserting that the skin cancer was manifested in service or 
within years thereafter.

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Whenever the Secretary 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for the purposes of 
this section.  38 U.S.C.A. § 1116(b)(1).

Regulations issued pursuant to 38 U.S.C.A. § 1116 previously 
provided that, if a veteran who served on active duty in 
Vietnam during the Vietnam era developed one of the diseases 
which is presumed to have resulted from exposure to 
herbicides, the veteran would then be presumed to have been 
exposed to Agent Orange or similar herbicide.  See McCartt v. 
West, 12 Vet. App. 164 (1999).  Those regulations also 
stipulated the diseases for which service connection could be 
presumed due to an association with exposure to herbicide 
agents.  The specified diseases which have been listed 
therein are chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  For most of the listed 
diseases, the presumption is lifetime; for chloracne, 
subacute peripheral neuropathy, and porphyria cutanea tarda, 
the presumption is one year after exposure.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e). 

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing the 
Court's holding in McCartt, supra).  These statutory 
provisions became effective on the date of enactment, 
December 27, 2001.  As the new provision is liberalizing, it 
is applicable to the issue on appeal.  See Karnas, supra, 1 
Vet. App. at 312-13.

Moreover, the Secretary has issued a new regulation which, 
effective October 16, 2003, added chronic lymphocytic 
leukemia to the list of diseases for which service connection 
is presumed for veterans exposed to herbicide agents, 
including Agent Orange.  68 Fed. Reg. 59,540-42 (Oct. 16, 
2003).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

The veteran's active service in the Navy appears to have been 
predominantly on shipboard at sea, and his DD 214N shows no 
awards or decorations indicative of service in the Republic 
of Vietnam.  In both written statements and oral, sworn 
testimony, however, the veteran has averred that he twice 
worked in flight operations and line maintenance from Da 
Nang, Vietnam, billeting in barracks, eating at the base mess 
hall, and being subject to spraying of Agent Orange in that 
area.  The Board has no reason to doubt the veteran's 
account, and will, for the purpose of the present analysis, 
accept that he served on the ground in Vietnam.

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); 
Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In considering this claim on the merits, the Board concludes 
that service connection for the veteran's claimed skin 
disorder is not warranted.  In this regard the Board notes 
that the veteran's diagnosed skin disorder is not among the 
diseases specified in 38 U.S.C.A. § 1116(a).  In addition, 
the Secretary has not determined, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of the veteran's diagnosed skin 
disorder.  See 38 C.F.R. § 3.309(e).  Therefore, service 
connection is not warranted on a presumptive basis.

The veteran is not claiming service connection on a direct 
basis, and, in any event, the Board notes that the service 
medical records do not relate that the veteran was treated 
for skin cancer during service or within the first year 
thereafter.  There is no medical evidence of this claimed 
disability until many years after the veteran's discharge 
from service.  The first medical evidence of the disability 
dates to private medical reports dated in 1994, reflecting a 
diagnosis of basal cell carcinoma.  Moreover, there is no 
medical evidence of record that the claimed skin disorder is 
etiologically related to the veteran's exposure to Agent 
Orange or to any other incident of service.  

In summary, the service medical records show no evidence of a 
skin disorder.  In addition, the first post-service clinical 
evidence of basal cell carcinoma was much more than one year 
following service.  Furthermore, the Board finds that the 
weight of the evidence is against a finding that basal cell 
carcinoma is related to service, to include Agent Orange 
exposure.  Accordingly, the preponderance of the evidence is 
against the veteran's claim.


ORDER

Entitlement to service connection for basal cell carcinoma 
(skin cancer), claimed as secondary to exposure to Agent 
Orange, is denied.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



